DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities: “second-order the transfer function” in line 2 should read, “second-order transfer function”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the claim recites “the transfer function” in line 1. There is insufficient antecedent basis for these terms in the claim. For the purpose of examination, Examiner has adopted the understanding that “the transfer function” in line 1 is actually “a transfer function” implemented by the transfer function circuit.  
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, the claim recites “An inner loop controller for an aircraft flight computer, comprising: a stall protection circuit to compute, for an attitude angle θ, an attitude limit θmax as a function of a flight path angle (γ) and an angle of attack limit (αmax); a transfer function circuit to convert θ to an attitude rate             
                
                    
                        θ
                    
                    ˙
                
            
          , wherein             
                
                    
                        θ
                    
                    ˙
                
            
         is a time derivative of θ; and a load protector circuit to compute a limit on             
                
                    
                        θ
                    
                    ˙
                
            
         (            
                
                    
                        θ
                    
                    ˙
                
            
        max) as a function of a load factor limit (Nz,max) and a true airspeed (ν)”.
The limitations, “compute, for an attitude angle θ, an attitude limit θmax as a function of a flight path angle (γ) and an angle of attack limit (αmax)”, “convert θ to an attitude rate             
                
                    
                        θ
                    
                    ˙
                
            
        , wherein             
                
                    
                        θ
                    
                    ˙
                
            
         is a time derivative of θ”, and “compute a limit on             
                
                    
                        θ
                    
                    ˙
                
            
         (            
                
                    
                        θ
                    
                    ˙
                
            
        max) as a function of a load factor limit (Nz,max) and a true airspeed (ν)”, when read in light of the specification, are mental processes or mathematical operations because they may be reasonably performed in the human mind or with pen and paper.  
This judicial exception is not integrated into a practical application because the claimed abstract idea is not tied to a particular machine, used to affect a tangible transformation in state, applied to the improvement of a technical field, or applied in some other meaningful way beyond being generally linked to a specific technological environment, namely aircrafts. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claim additionally recites “An inner loop controller for an aircraft flight computer”, “a stall protection circuit”, “a transfer function circuit”, and “a load protector circuit”. These elements are recited at a high level of generality such that they are generic computing devices. The invocation of generic computing components to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f)).

Regarding claim 2, the claim recites “The inner loop controller of claim 1, wherein the transfer function is a second-order transfer function”. 
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea. It merely further defines that
the transfer function is a second-order transfer function.

Regarding claim 3, the claim recites “The inner loop controller of claim 1, wherein the load protector circuit is to further compute             
                
                    
                        θ
                    
                    ˙
                
            
        max as a function of a roll angle φ”.
The limitation, “compute             
                
                    
                        θ
                    
                    ˙
                
            
        max as a function of a roll angle φ”, when read in light of the specification, is a mental process or a mathematical operation because it may be reasonably performed in the human mind or with pen and paper.  
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea.

Regarding claim 4, the claim recites “The inner loop controller of claim 1, wherein the stall protection circuit is to determine that an angle of attack limiting mode is inactive, and apply a static θlimit”.
The limitations, “determine that an angle of attack limiting mode is inactive” and “apply a static θlimit”, when read in light of the specification, are mental processes or mathematical operations because they may be reasonably performed in the human mind or with pen and paper.  
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea.

Regarding claim 5, the claim recites “The inner loop controller of claim 1, wherein the stall protection circuit is to determine that an angle of attack limiting mode is inactive, and to compute θlimit  as a function of angle of attack”.
The limitations, “determine that an angle of attack limiting mode is inactive” and “compute θlimit  as a function of angle of attack”, when read in light of the specification, are mental processes or mathematical operations because they may be reasonably performed in the human mind or with pen and paper.  
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea.

Regarding claim 6, the claim recites “The inner loop controller of claim 1, wherein             
                
                    
                        θ
                    
                    ˙
                
            
        max is a function of a roll angle when wings are not level”. 
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea. It merely further defines that             
                
                    
                        θ
                    
                    ˙
                
            
        max is a function of roll angle when wings are not level.

Regarding claim 7, the claim recites “The inner loop controller of claim 1, further comprising a pitch acceleration circuit to compute a second-order time derivative of θ (            
                
                    
                        θ
                    
                    ¨
                
            
        )”.
The limitation, “compute a second-order time derivative of θ (            
                
                    
                        θ
                    
                    ¨
                
            
        )”, when read in light of the specification, is a mental process or mathematical operation because it may be reasonably performed in the human mind or with pen and paper.  
The claim additionally recites “a pitch acceleration circuit”. This element is recited at a high level of generality such that it is a generic computing device. The invocation of generic computing components to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f)).

Regarding claim 11, the claim recites “a method of providing aircraft control, comprising: computing, for an attitude angle θ, a stall protection limit θmax; applying a time derivative to θ to compute a pitch rate             
                
                    
                        θ
                    
                    ˙
                
            
        ; calculating a limit for             
                
                    
                        θ
                    
                    ˙
                
            
          (            
                
                    
                        θ
                    
                    ˙
                
            
        max); and applying θmax and             
                
                    
                        θ
                    
                    ˙
                
            
        max to a flight control input”.
The limitations, “computing, for an attitude angle θ, a stall protection limit θmax”, “applying a time derivative to θ to compute a pitch rate             
                
                    
                        θ
                    
                    ˙
                
            
        ”, “calculating a limit for             
                
                    
                        θ
                    
                    ˙
                
            
          (            
                
                    
                        θ
                    
                    ˙
                
            
        max)”, and “applying θmax and             
                
                    
                        θ
                    
                    ˙
                
            
        max to a flight control input" when read in light of the specification, are mental processes or mathematical operations because they may be reasonably performed in the human mind or with pen and paper.  
This judicial exception is not integrated into a practical application because the claimed abstract idea is not tied to a particular machine, used to affect a tangible transformation in state, applied to the improvement of a technical field, or applied in some other meaningful way beyond being generally linked to a specific technological environment, namely aircrafts. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claim additionally recites “aircraft” and “flight control input”. These elements are recited at a high level of generality such that they are not particular machines, but rather elements being used in their conventional manner that link the use of the abstract idea to a particular technological environment, which is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f) and MPEP 2106.05(h)). 

Regarding claim 12, the claim recites “The method of claim 11, wherein θmax is a function of a flight path angle (γ) and an angle of attack limit (αmax)”. 
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea. It merely further defines that θmax is a function of a flight path angle (γ) and an angle of attack limit (αmax).

Regarding claim 13, the claim recites “The method of claim 11, wherein             
                
                    
                        θ
                    
                    ˙
                
            
        max is a function of a load factor limit (Nz,max) and a true airspeed (ν)”. 
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea. It merely further defines that             
                
                    
                        θ
                    
                    ˙
                
            
        max is a function of a load factor limit (Nz,max) and a true airspeed (ν).

Regarding claim 14, the claim recites “The method of claim 11, wherein applying the time derivative comprises computing a second-order the transfer function”.
The limitations, “applying the time derivative” and “computing a second-order the transfer function”, when read in light of the specification, are mental processes or mathematical operations because they may be reasonably performed in the human mind or with pen and paper.  
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea.

Regarding claim 15, the claim recites “The method of claim 11, further comprising computing            
                 
                
                    
                        θ
                    
                    ˙
                
            
        max as a function of a roll angle (φ)”.
The limitation, “computing            
                 
                
                    
                        θ
                    
                    ˙
                
            
        max as a function of a roll angle (φ)”, when read in light of the specification, is a mental process or a mathematical operation because it may be reasonably performed in the human mind or with pen and paper.  
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 20210206476 A1) in view of Wei (CN 108536020 B).

Regarding claim 11, Shin teaches a method of providing aircraft control, comprising: computing, for an attitude angle θ, a stall protection limit θmax (Shin, Abstract, “Flight control systems, flight control laws, and aircraft are provided. A flight control system includes an input configured to receive a pitch rate command, a processor operative to receive the pitch angle command, to calculate a pitch angle saturation limit”); calculating a limit for                         
                            
                                
                                    θ
                                
                                ˙
                            
                        
                      (                        
                            
                                
                                    θ
                                
                                ˙
                            
                        
                    max) (Shin, Pages 3-4, Paragraph 0038, “If the sum exceeds the pitch angle saturation limit, indicating a potential stall risk, the processor 420 is then operative to convert it to the pitch rate command to regulate pitch angle and limit pilot pitch up pitch rate command”); and applying θmax and                         
                            
                                
                                    θ
                                
                                ˙
                            
                        
                    max to a flight control input (Shin, Pages 3-4, Paragraph 0038, “If the sum exceeds the pitch angle saturation limit, indicating a potential stall risk, the processor 420 is then operative to convert it to the pitch rate command to regulate pitch angle and limit pilot pitch up pitch rate command”).  
Shin does not teach applying a time derivative to θ to compute a pitch rate                         
                            
                                
                                    θ
                                
                                ˙
                            
                        
                    .
Wei teaches applying a time derivative to θ to compute a pitch rate                         
                            
                                
                                    θ
                                
                                ˙
                            
                        
                     (Wei, Pages 6-7 Paragraphs 9-1 “pitch angle derivative value and pitch acceleration value; trajectory angle, pitch angle and pitch angular velocity measured in the actual flight process and ω z”).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Shin with applying a time derivative to θ to compute a pitch rate                         
                            
                                
                                    θ
                                
                                ˙
                            
                        
                     of Wei in order to compute the necessary flight variables to control an aircraft. The pitch rate of an aircraft is important because it measures how quickly the pitch is changing, as well as to compare the pitch rate to the pitch rate limits of the aircraft before stalling. As stated in Shin, “If the sum exceeds the pitch angle saturation limit, indicating a potential stall risk, the processor 420 is then operative to convert it to the pitch rate command to regulate pitch angle and limit pilot pitch up pitch rate command” (Shin, Pages 3-4, Paragraph 0038). 
	
	Regarding claim 12, the combination of Shin and Wei, as applied to claim 11 above, teaches θmax is a function of a flight path angle (γ) and an angle of attack limit (αmax) (Shin, Page 4 Paragraph 0041 “In an exemplary embodiment, the pitch angle saturation limit is determined in response to an aircraft speed, an aircraft flight path angle and a free air stall angle of attack” AND Fig. 1).  

	Regarding claim 14, the combination of Shin and Wei, as applied to claim 11 above, teaches applying the time derivative comprises computing a second-order transfer function (Wei, Page 5, Paragraph 3-6, “the first step: the pitch channel reference model as a second order system transfer function similar to the elastomer, wherein, pitch attitude guidance instruction and the output pitch satisfies the following relation model between… represents the derivative value of the reference model trajectory angle; represents the pitching angle derivative value of the reference model”).  

Claims 1-2, 4-5, 7-8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shin and Wei, as applied to claim 11 above, and further in view of Miller (US 4035705 A). 

	Regarding claim 1, Shin teaches a stall protection circuit to compute, for an attitude angle θ, an attitude limit θmax as a function of a flight path angle (γ) and an angle of attack limit (αmax) (Shin, Page 4 Paragraph 0041 “In an exemplary embodiment, the pitch angle saturation limit is determined in response to an aircraft speed, an aircraft flight path angle and a free air stall angle of attack” AND Fig. 1);  
	Shin does not teach a transfer function circuit to convert θ to an attitude rate                         
                            
                                
                                    θ
                                
                                ˙
                            
                        
                      , wherein                         
                            
                                
                                    θ
                                
                                ˙
                            
                        
                     is a time derivative of θ.
	Wei teaches a transfer function circuit to convert θ to an attitude rate                         
                            
                                
                                    θ
                                
                                ˙
                            
                        
                      , wherein                         
                            
                                
                                    θ
                                
                                ˙
                            
                        
                     is a time derivative of θ (Wei, Pages 6-7 Paragraphs 9-1 “pitch angle derivative value and pitch acceleration value; trajectory angle, pitch angle and pitch angular velocity measured in the actual flight process and ω z”). 	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Shin with a transfer function circuit to convert θ to a pitch rate                         
                            
                                
                                    θ
                                
                                ˙
                            
                        
                      of Wei in order to use the pitch rate to determine and control flight parameters such as pitch. The pitch rate is rate of change in the pitch angle of the aircraft and is needed so that the aircraft doesn’t increase its pitch beyond its limits and stall. As stated in Shin, “If the sum exceeds the pitch angle saturation limit, indicating a potential stall risk, the processor 420 is then operative to convert it to the pitch rate command to regulate pitch angle and limit pilot pitch up pitch rate command” (Shin, Pages 3-4, Paragraph 0038).
 	The combination of Shin and Wei does not teach a load protector circuit to compute a limit on                         
                            
                                
                                    θ
                                
                                ˙
                            
                        
                     (                        
                            
                                
                                    θ
                                
                                ˙
                            
                        
                    max) as a function of a load factor limit (NZ,max) and a true airspeed (ν).
	Miller teaches a load protector circuit to compute a limit on                         
                            
                                
                                    θ
                                
                                ˙
                            
                        
                     (                        
                            
                                
                                    θ
                                
                                ˙
                            
                        
                    max) as a function of a load factor limit (NZ,max) and a true airspeed (ν) (Miller, Cols. 7-8, Lines 59-31, “For a particular characteristic of the signal from amplifier 83 it was found that a maximum pitch rate of 2.8.degree. per second resulted in an incremental load factor of 0.3 at a true airspeed of 120 knots”).  
	It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Shin with computing load factor as a function of pitch rate and true airspeed of Miller so that the load factor does not become excessive during different pitch rate and airspeed of the craft. When the aircraft is flying horizontally, the load factor is close to 1. The pitch rate and airspeed of the aircraft will influence the load factor, and too high or low of a load factor will cause instability to the aircraft. There is a need to limit the load factor to a certain range. As stated in Miller, “thus for approach speeds a pitch rate that would result in an acceptable load factor increment would result in an excessive load factor maneuver in the high speed cruise regime of the craft. In order to restrict the incremental load factor to an acceptable value through the entire flight regime of the craft. In order to restrict the incremental load factor to an acceptable value through the entire flight regime of the aircraft” (Miller, Cols. 7-8, Lines 59-7). It is noted that when finding load factor as a function of maximum pitch rate and true airspeed, the equation may be rearranged in order to find maximum pitch rate as a function of load factor and true airspeed.

Regarding claim 2, the combination of Shin, Wei, and Miller, as applied to claim 1 above, teaches the transfer function is a second-order transfer function (Wei, Page 5, Paragraph 3, “the first step: the pitch channel reference model as a second order system transfer function similar to the elastomer, wherein, pitch attitude guidance instruction and the output pitch satisfies the following relation model between”).  

	Regarding claim 4, the combination of Shin, Wei, and Miller, as applied to claim 1 above, teaches the stall protection circuit is to determine that an angle of attack limiting mode is inactive, and apply a static θlimit (Shin, Page 3, Paragraph 0029-0032, “In addition, for a takeoff phase, flight path angle information is used to correct pitch attitude to approximate angle of attack but is also used to set the limit for removing dependence of radar altitude in TSP system… After the aircraft altitude exceeds a predetermined level, such as after liftoff, 10 feet above the ground or the like, the TSP may be disabled… The method is next operative to calculate a pitch angle saturation limit 320 from one or more aircraft sensors. The pitch angle saturation limit may be determined in response to normalized angle of attack, a function of aircraft speed, aircraft flap configuration and WAI status, flight path angle and/or predetermined pitch attitude limit”).  

	Regarding claim 5, the combination of Shin, Wei, and Miller, as applied to claim 1 above, teaches the stall protection circuit is to determine that an angle of attack limiting mode is inactive, and to compute θlimit as a function of angle of attack (Shin, Page 3, Paragraph 0029-0032, “In addition, for a takeoff phase, flight path angle information is used to correct pitch attitude to approximate angle of attack but is also used to set the limit for removing dependence of radar altitude in TSP system… After the aircraft altitude exceeds a predetermined level, such as after liftoff, 10 feet above the ground or the like, the TSP may be disabled… The method is next operative to calculate a pitch angle saturation limit 320 from one or more aircraft sensors. The pitch angle saturation limit may be determined in response to normalized angle of attack, a function of aircraft speed, aircraft flap configuration and WAI status, flight path angle and/or predetermined pitch attitude limit” 

	Regarding claim 7, the combination of Shin, Wei, and Miller, as applied to claim 1 above, teaches a pitch acceleration circuit to compute a second-order time derivative of θ (                        
                            
                                
                                    θ
                                
                                ¨
                            
                        
                    ) (Wei, Page 5, Paragraph 6, “wherein, respectively represents the damping coefficient and time constant pitch channel reference model, θm is the trajectory angle reference model, ω Vzm is the pitching angle speed of the reference model; represents the derivative value of the reference model trajectory angle; represents the pitching angle derivative value of the reference model; pitch acceleration represents the reference model” AND Pages 6-7, Paragraphs 9-1, “wherein c1, c2, c3, b1, b2 and b3 respectively represent pitch channel of the power coefficient value; and θ, are respectively represented as a trajectory angle guide value in actual flight process, pitch angle derivative value and pitch acceleration value”). 

	Regarding claim 8, the combination of Shin, Wei, and Miller, as applied to claim 1 above, teaches a flight control computer, comprising the inner loop controller of claim 1 (Shin, Page 3, Paragraph 0031-0033, “A pitch rate command is generated in response to the side stick displacement and the pitch rate command is then coupled to the aircraft control processor or the like. For example, the processor 220 may couple the pitch rate command to the aircraft control processor by sending an electronic data signal to the aircraft control processor”).  

	Regarding claim 13, the combination of Shin and Wei does not teach                        
                            
                                
                                    θ
                                
                                ˙
                            
                        
                    max is a function of a load factor limit (NZ,max) and a true airspeed (ν).
	Miller teaches                         
                            
                                
                                    θ
                                
                                ˙
                            
                        
                    max is a function of a load factor limit (NZ,max) and a true airspeed (ν) (Miller, Cols. 7-8, Lines 59-31, “For a particular characteristic of the signal from amplifier 83 it was found that a maximum pitch rate of 2.8.degree. per second resulted in an incremental load factor of 0.3 at a true airspeed of 120 knots”).  
	It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Shin with computing load factor as a function of pitch rate and true airspeed of Miller so that the load factor does not become excessive during different pitch rate and airspeed of the craft. When the aircraft is flying horizontally, the load factor is close to 1. The pitch rate and airspeed of the aircraft will influence the load factor, and too high or low of a load factor will cause instability to the aircraft. There is a need to limit the load factor to a certain range. As stated in Miller, “thus for approach speeds a pitch rate that would result in an acceptable load factor increment would result in an excessive load factor maneuver in the high speed cruise regime of the craft. In order to restrict the incremental load factor to an acceptable value through the entire flight regime of the craft. In order to restrict the incremental load factor to an acceptable value through the entire flight regime of the aircraft” (Miller, Cols. 7-8, Lines 59-7). It is noted that when finding load factor as a function of maximum pitch rate and true airspeed, the equation may be rearranged in order to find maximum pitch rate as a function of load factor and true airspeed. 

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shin and Wei, as applied to claim 11 above, and further in view of Jitsumatsu (JP 2018132234 A).

Regarding claim 15, the combination of Shin and Wei, as applied to claim 11 above, does not teach computing                        
                             
                            
                                
                                    θ
                                
                                ˙
                            
                        
                    max as a function of a roll angle (φ). 
Jitsumatsu teaches computing                        
                             
                            
                                
                                    θ
                                
                                ˙
                            
                        
                    max as a function of a roll angle (φ) (Jitsumatsu, Page 16, Paragraph 11, “In step S220, the limit changing unit 140 changes the pitch limit rate and the yaw limit rate based on the roll steering angle command”).  
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Shin with computing maximum pitch rate as a function of a roll angle of Jitsumatsu in order to determine the maximum pitch rate when the aircraft rolls. When the aircraft rolls, the flight dynamics of the aircraft changes at will thus change the pitch rate limit of the aircraft. It is important to take this into consideration when calculating the maximum pitch rate of the aircraft.

	Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shin, Wei, and Miller, as applied to claim 1 above, and further in view of Jitsumatsu.

Regarding claim 3, the combination of Shin, Wei, and Miller, as applied to claim 1 above, does not teach the load protector circuit is to further compute                         
                            
                                
                                    θ
                                
                                ˙
                            
                        
                    max as a function of a roll angle φ. 
Jitsumatsu teaches the load protector circuit is to further compute                         
                            
                                
                                    θ
                                
                                ˙
                            
                        
                    max as a function of a roll angle φ (Jitsumatsu, Page 16, Paragraph 11, “In step S220, the limit changing unit 140 changes the pitch limit rate and the yaw limit rate based on the roll steering angle command”).  
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Shin with computing maximum pitch rate as a function of a roll angle of Jitsumatsu in order to determine the maximum pitch rate when the aircraft rolls. When the aircraft rolls, the flight dynamics of the aircraft changes at will thus change the pitch rate limit of the aircraft. It is important to take this into consideration when calculating the maximum pitch rate of the aircraft.

Regarding claim 6, the combination of Shin, Wei, and Miller, as applied to claim 1 above, does not teach                         
                            
                                
                                    θ
                                
                                ˙
                            
                        
                    max is a function of roll angle when wings are not level. 
Jitsumatsu teaches                         
                            
                                
                                    θ
                                
                                ˙
                            
                        
                    max is a function of roll angle when wings are not level (Jitsumatsu, Page 16, Paragraph 11, “In step S220, the limit changing unit 140 changes the pitch limit rate and the yaw limit rate based on the roll steering angle command”).
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Shin with maximum pitch rate as a function of a roll angle of Jitsumatsu in order to determine the maximum pitch rate when the aircraft rolls. When the aircraft rolls, the flight dynamics of the aircraft changes at will thus change the pitch rate limit of the aircraft. It is important to take this into consideration when calculating the maximum pitch rate of the aircraft.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shin, Wei, and Miller, as applied to claim 1 above, and further in view of Blight (US 4849900 A).

Regarding claim 9, the combination of Shin, Wei, and Miller, as applied to claim 1 above, does not teach a nested loop flight control computer, comprising the inner loop controller of claim 1, an outer loop controller, and an actuator interface to drive flight control surface actuators. 
Blight teaches a nested loop flight control computer, comprising the inner loop controller of claim 1, an outer loop controller, and an actuator interface to drive flight control surface actuators (Blight, Col. 4, Lines 21-33, “Broadly, a feedforward command signal comprising pilot commands (e.g. column force and trim integrator commands) is combined with a feedback signal comprising airspeed and normal acceleration to produce a dynamic flight control signal. Thus, the present invention combines a short period (normal acceleration or load factor and supplementary performance parameters) control loop with a long period (airspeed) control loop to create a control law”).  
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Shin to include a nested loop flight controller comprising an inner loop, outer loop, and an actuator interface of Blight in order to control the aircraft. The loop feedback mechanism of Blight enables the aircraft to constantly monitor input from the pilot and flight parameters. Actuators being activated or flight parameters can be calculated to control the aircraft. 

Regarding claim 10, the combination of Shin, Wei, Miller, and Blight, as applied to claim 9 above, teaches the nested loop flight control computer of claim 9, wherein the computer is to provide a rate command mode (Blight, Col. 1, Lines 56-65, “Pilot relief modes are control features such as axis rotation rate commands with attitude or angle hold that allow the pilot, for example, to command the vehicle to climb at a constant rate of one thousand feet per minute”).  

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shin and further in view of Miller (US 4035705 A) and Blight (US 4849900 A). 

Regarding claim 16, Shin teaches an aircraft, comprising: an airframe; flight control surfaces; actuators to drive the flight control surfaces; flight control input means (Shin, Page 2, Paragraph 0018, “Referring now to FIG. 2, a block diagram illustrating a flight control system 200 for takeoff stall control in an aircraft according to an exemplary embodiment of the present disclosure is shown. The exemplary flight control system 200 includes an input 210, a processor 220, a control surface 230 and a pitch regulator 240” AND Fig. 2); compute a maximum pitch angle as a function of a flight path angle and an angle of attack limit (Shin, Page 3, Paragraph 0032, “The pitch angle saturation limit may be determined in response to normalized angle of attack, a function of aircraft speed, aircraft flap configuration and WAI status, flight path angle and/or predetermined pitch attitude limit” AND Fig. 1).  
Shin does not teach computing a maximum pitch rate as a function of a load factor limit and an airspeed.
Miller teaches computing a maximum pitch rate as a function of a load factor limit and an airspeed (Miller, Cols. 7-8, Lines 59-31, “The deviation in load factor experienced by the aircraft due to pitch command is a function both of the pitch rate and the airspeed of the aircraft”).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Shin with computing load factor as a function of pitch rate and true airspeed of Miller so that the load factor does not become excessive during different pitch rate and airspeed of the craft. When the aircraft is flying horizontally, the load factor is close to 1. The pitch rate and airspeed of the aircraft will influence the load factor, and too high or low of a load factor will cause instability to the aircraft. There is a need to limit the load factor to a certain range. As stated in Miller, “thus for approach speeds a pitch rate that would result in an acceptable load factor increment would result in an excessive load factor maneuver in the high speed cruise regime of the craft. In order to restrict the incremental load factor to an acceptable value through the entire flight regime of the craft. In order to restrict the incremental load factor to an acceptable value through the entire flight regime of the aircraft” (Miller, Cols. 7-8, Lines 59-7). It is noted that when finding load factor as a function of maximum pitch rate and true airspeed, the equation may be rearranged in order to find maximum pitch rate as a function of load factor and true airspeed.
The combination of Shin and Miller does not teach a nested loop flight control computer, comprising an outer loop, an inner loop, and an actuator control loop, wherein the actuator control loop comprises circuitry to compute actuator displacements, the outer loop comprises circuitry to provide altitude and acceleration; and the inner loop comprises attitude control circuitry programmed to: receive a pitch command from the input means.
	Blight teaches a nested loop flight control computer, comprising an outer loop, an inner loop, and an actuator control loop, wherein the actuator control loop comprises circuitry to compute actuator displacements, the outer loop comprises circuitry to provide altitude and acceleration (Blight, Col. 4, Lines 21-33, “Broadly, a feedforward command signal comprising pilot commands (e.g. column force and trim integrator commands) is combined with a feedback signal comprising airspeed and normal acceleration to produce a dynamic flight control signal. Thus, the present invention combines a short period (normal acceleration or load factor and supplementary performance parameters) control loop with a long period (airspeed) control loop to create a control law” AND Col. 12, Lines 36-46, “Dynamic compensator 52 also provides robustness (invariance) of the flight vehicle behavior as the dynamic characteristics of the vehicle change with variations in center of gravity location, airspeed, and altitude” AND Fig. 3 (Elements 28 (actuator) and 52 (altitude))); and the inner loop comprises attitude control circuitry programmed to: receive a pitch command from the input means (Blight, Cols. 3-4, Lines 32-17, “also in the form of a pitch stability augmentation system, uses input signals including normal acceleration (n,), airspeed (V), column force (Fc), trim integrator command (Tc), and supplementary performance parameters such as pitch axis rotation rate, 40 longitudinal acceleration, and altitude rate (w)” AND Fig. 3 (Elements 48 (Fc) and 50 (Tc))). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Shin with a nested loop flight control computer comprising an inner loop, outer loop, and an actuator control loop of Blight in order to control an aircraft. The flight loops allow input from the pilot and aircraft flight parameters to be received. The computer is then able to use equations to further determine aircraft flight parameters as well as control the aircraft based on these parameters. 

	Regarding claim 17, the combination of Shin, Miller, and Blight, as applied to claim 16 above, teaches the aircraft is a fixed-wing aircraft (Shin, Page 2, Paragraph 0016-0017, “FIG. 1 is a side view illustrating an aircraft 100 in flight. Aircraft 100 has a pitch attitude 8 that indicates the longitudinal orientation 106 of aircraft 100 relative to a horizon 108, as will be appreciated by those with ordinary skill in the art. Aircraft 100 includes a flight control system 102 that performs various flight related tasks” AND Fig. 1).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin, Miller, and Blight, as applied to claim 16 above, and further in view of Neff (US 20190256200 A1). 

	Regarding claim 18, the combination of Shin, Miller, and Blight, as applied to claim 16 above, does not teach the aircraft is a rotary air taxi.
	Neff teaches the aircraft is a rotary air taxi (Neff, Page 4, Paragraph 0036-0037, “FIG. 11 shows an illustrative embodiment of an aerial vehicle with a canopy over the cockpit of the aerial vehicle giving some level of protection to the passenger inside from outside elements of weather, noise, and such” AND Fig. 11 and 12).  
	It would have been obvious to one of ordinary skill in the art at the time of filing to substitute the fixed wing aircraft of Shin with a rotary air taxi of Neff because the substitution of one known element for another would have yielded predictable results, specifically a means of aerial travel. A rotary air taxi is well known in the art, as it is just a larger multicopter with the ability to carry a passenger as a payload. Substituting this rotary air taxi of Neff for a fixed wing aircraft of Shin would yield predictable results of another method of aerial travel (MPEP 2143, Section I, Subsection B).

	Regarding claim 19, the combination of Shin, Miller, Blight does not teach the aircraft is a quadcopter aircraft.
	Neff teaches the aircraft is a quadcopter aircraft (Neff, Page 4, Paragraph 0036-0037, “FIG. 11 shows an illustrative embodiment of an aerial vehicle with a canopy over the cockpit of the aerial vehicle giving some level of protection to the passenger inside from outside elements of weather, noise, and such” AND Fig. 11 and 12).  
	It would have been obvious to one of ordinary skill in the art at the time of filing to substitute the fixed wing aircraft of Shin with a quadcopter of Neff because the substitution of one known element for another would have yielded predictable results, specifically a means for aerial travel. A quadcopter is a well known type of aerial vehicle that can transport objects between locations. By substituting vertically aligned motors and rotors at the end of each arm of a quadcopter, this would yield the predictable result of aerial travel and transporting objects between locations (MPEP 2143, Section I, Subsection B).

	Regarding claim 20, the combination of Shin, Miller, Blight, and Neff, as applied to claim 19 above, teaches the quadcopter is a tiltrotor (Neff, Page 4, Paragraph 0036-0037, “FIG. 11 shows an illustrative embodiment of an aerial vehicle with a canopy over the cockpit of the aerial vehicle giving some level of protection to the passenger inside from outside elements of weather, noise, and such” AND Fig. 11 and 12).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Matthew Ho whose telephone number is (571) 272-1388. The examiner can
normally be reached on Mon.-Thurs. 8:30-5:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is Application/Control Number: 16/209,298, Art Unit: 3669 encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-4478. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications are available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW HO/Examiner, Art Unit 3669                

/GENNA M MOTT/Primary Examiner, Art Unit 3662